Citation Nr: 1602870	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-21 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to March 1992. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2013 decision issued by the VA Regional Office in St. Paul, Minnesota (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

The Veteran contends that she is entitled to vocational rehabilitation benefits under the provisions of 38 U.S.C.A. Chapter 31.  In statements submitted during this appeal, and during her August 2014 hearing before the Board, she asserted that her service-connected bilateral pes planus prevents her from pursuing an occupation in maintenance and repair for which she is trained, as she is unable to stand on her feet while working.  Given that she is unable to pursue an occupation in maintenance and repair, the Veteran contends that she requires further education in order to pursue an occupation in which she does not have to stand on her feet.

The purpose of vocational training under Chapter 31, Title 38, United States Code, is to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100 (West 2014); 38 C.F.R. § 21.1 (2015).  A veteran is entitled to a rehabilitation program under Chapter 31 if the veteran has a service-connected disability rated at 20 percent or more and is determined by the Secretary to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102 (West 2014); 38 C.F.R. § 21.40(a) (2015).

An employment handicap is defined as "an impairment, resulting in substantial part from a [service-connected disability rated at 20 percent or more], of a Veteran's ability to prepare for, obtain, or retain employment consistent with such Veteran's abilities, aptitudes, and interests."  38 U.S.C.A. § 3101(1) (West 2014); see also 38 C.F.R. § 21.35(a) (2015).  To establish that an individual has an employment handicap, each of the following conditions must be met: (i) the individual has an impairment of employability; (ii) the veteran's service-connected disability materially contributes to the impairment of employability; and (iii) the veteran has not overcome the effects of the impairment of employability through employment in, or qualifying for employment in, an occupation consistent with his or her pattern of abilities, aptitudes, and interests.  38 C.F.R. § 21.51 (2015).

The Veteran was granted vocational rehabilitation in 1996, and attended college for two years, taking courses in sociology.  The record reflects that she withdrew from school in 1998 to start her own business.  In September 2002, she filed another claim for vocational rehabilitation, which was denied in December 2002 based upon a finding that she did not have an employment handicap.  She reapplied for vocational rehabilitation in June 2004, and her claim was again denied on the basis that she did not have an employment handicap.  In October 2008, she filed another claim for vocational rehabilitation.  In December 2008, the RO concluded that the Veteran was entitled to vocational rehabilitation, but that it was uncertain whether her vocational goal was reasonably feasible, and so an Individualized Extended Evaluation Plan (IEEP) was prepared and signed by the Veteran in January 2009.  The record reflects that the Veteran stopped attending in April 2009.  Her vocational rehabilitation was discontinued in April 2009 for failure to comply with her IEEP.  In October 2011, the Veteran filed another application for vocational rehabilitation.  In December 2011, the RO found that a serious employment handicap existed.  A December 2011 counseling narrative reflects that the RO found that the Veteran's vocational goal was not reasonably feasible, citing her nonservice-connected mental health disabilities, frequent hospitalizations, and suicide attempts during the prior year as evidence that her mental health condition did not permit for training for her vocational goal.  

In October 2012, the Veteran filed the present application for vocational rehabilitation.  In November 2012, the RO determined that it was uncertain whether the Veteran's vocational goal was reasonably feasible based upon her nonservice-connected mental health disabilities.  In April 2013, she agreed to an IEEP to determine reasonable feasibility.  The IEEP reflects that three objectives were identified to determine whether achievement of a vocational goal was reasonably feasible.  The first objective was continued sobriety and participation including participation in "ADTP classes and/or NA meetings."  The Veteran was required to fully participate in ADTP groups and recovery services at the VA Medical Center with attendance verification via VA treatment record notes or submission of an "AA/NA attendance log."  The second identified objective was for the Veteran to participate in a program of vocational evaluation, including psychological testing and standardized vocational assessment with a possible term of training through the Minneapolis Community and Technology College.  Evaluation criteria included compliance with the school rules, attendance, and good conduct; taking only courses which were approved; and maintenance of a 3.0 GPA.  The third objective was identified as obtaining necessary counseling and supportive services to stabilize personal issues, including vocational evaluation, psychological testing, and vocational assessment modules.  This was to be performed at the VA Medical Center in Minneapolis.  Evaluation criteria included compliance with scheduled appointments, examinations, treatment recommendations, medications, and counseling, as prescribed.  The record reflects that the Veteran refused treatment at the VA Medical Center, citing a disagreement with the recommended treatment.  In August 2013, she submitted a letter from Metro Psychology Support Services noting that the Veteran received "services" on a weekly basis from their facility since March 2013.  This statement is in conflict with an August 2013 notation in the record by the Veteran Rehabilitation Counselor (VRC) which indicates that the Veteran denied obtaining counseling for her mental health disabilities.  Notes from the VRC from January 2013 through August 2013 reveal that the Veteran was not in compliance with the terms of her IEEP, as she was not obtaining treatment at the VA Medical Center and not providing treatment records from a private facility to show treatment for her mental health disabilities.  Additionally, she did not provide evidence that she attended Narcotics Anonymous or Alcoholics Anonymous regularly, as agreed to in the IEEP.  In October 2013, the RO determined that the Veteran's vocational goal was not reasonably feasible due to her refusal to cooperate in the program and meet the objectives of her IEEP.  Her claim for vocational rehabilitation was officially denied in December 2013, and this appeal ensued.

In August 2014, the Veteran submitted a letter from C. Cronemeyer, Ph.D., from Park Nicollet Melrose Center which indicates that she worked with the Veteran since May 2012 "in various settings" and that she had strong communication skills, was a strong advocate, and accomplished tasks.  A letter from social worker S. Morgan reflects that she had been seeing the Veteran since January 2014, and that the Veteran had the emotional and cognitive capacity to meet a vocational goal.  An August 2014 letter from D. Rubright, Ph.D., reflects that the Veteran completed eating disorder treatment in the fall of 2013.

The Board points out that VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for vocational rehabilitation.  See 38 C.F.R. § 21.33(a) (2015).  Such assistance includes obtaining records not in the custody of a Federal department or agency.  Id. at (b). 

Although the Veteran has submitted letters from various counselors and providers in support of her claim, it is unclear from the letters the frequency of treatment provided, the type of treatment, the disorders which were treated, and the ultimate outcome of treatment.  Additionally, they lack any significant rationale for the opinions that the Veteran has the capacity to meet her vocational goal, particularly in light of her past failures to do so and the significant impact that her mental disabilities have had upon her ability to work.  While these letters are helpful, they lack the detail necessary to determine whether the Veteran's mental health disabilities permit training for her vocational goal at this time.  However, as these private providers have been identified as having treated the Veteran during the appeal period for her mental disabilities, VA has a duty to obtain these records which may contain evidence in support of her claim.  Accordingly, the RO should obtain all private treatment records from the identified providers of record, to include J. Praus, M.D., X. Schmitz, M.S., Park Nicollet Melrose Center, Morgan Psychotherapy Associates, and Metro Psychology Support Services.  Additionally, the RO should request that the Veteran identify any other pertinent evidence not of record, including any additional private treatment records, and obtain all identified records.  38 C.F.R. § 21.33 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate forms for authorization to release records to VA, and request that she complete and submit them in favor of J. Praus, M.D., X. Schmitz, M.S., Park Nicollet Melrose Center, Morgan Psychotherapy Associates, and Metro Psychology Support Services, and any other private provider for which she has sought treatment for her mental health conditions since 2012.  Thereafter, attempt to obtain all private treatment records from the identified providers.  The RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  All development efforts should be associated with the record.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify her that she is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.

2.  Following the above, and completion of any other development deemed necessary in light of the above, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

